Citation Nr: 1111252	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to May 1973.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in February 2009 and May 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the Appeals Management Center has complied with its remands.


FINDINGS OF FACT

1.  The Veteran is service connected for degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee.

2.  The clinical evidence of record is against a finding that the Veteran has instability of the right knee.

3.  Throughout the rating period on appeal, the Veteran's service-connected right knee disability has been manifested by complaints of pain; objectively, the disability is manifested by extension limited to less than 30 degrees, flexion limited to 95 degrees, with no need for assistive devices and no chronic ankylosis. 

4.  The Veteran has a diagnosis of degenerative joint disease/degenerative arthritis of the left knee.

5.  The Veteran has a diagnosis of degenerative joint disease/degenerative disk disease, of the lumbar spine.

6.  The Veteran is less than credible with regard to onset of his left knee disability.

7.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record that the Veteran's left knee disability is causally related to active service or to his service-connected right knee disability. 

8.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record that the Veteran's back disability is causally related to active service or to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.309, 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2010).

2.  A left knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.309, 3.310 (2010).

3.  A back disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in December 2005, the Veteran was informed of what evidence was required to substantiate the claim for entitlement to service connection for a left knee disability on a secondary basis.  In VA correspondence to the Veteran dated in December 2005 and February 2006, the Veteran was informed of what evidence was required to substantiate the claim for entitlement to an increased rating for his service-connected right knee disability.  In March 2006, the Veteran was provided with notice as to the criteria for consideration in the assignment of a disability rating and/or effective date.  In correspondence dated in February 2009, June 2009, October 2009 and August 2010, the Veteran was informed of what evidence was required to substantiate his claims for entitlement to service connection for a left knee disability and for a back disability, on both direct-incurrence and secondary service connection bases.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Veteran was not prejudiced in this regard as he was not afforded the appropriate opportunity to submit additional evidence, and the issues were readjudicated thereafter, in a December 2010 supplemental statement of the case.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA and private examination and treatment records.  Additionally, the claims file contains the statements of the Veteran, to include his testimony at a Board hearing, in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  The Board notes that the record reflects that the Veteran received workman's compensation for back and left knee disabilities.  Workman's compensation records are not associated with the claims file.  The Board finds that a remand to obtain such records would not benefit the Veteran.  As workman's compensation is paid to workers who are injured in the course of employment, any such records would serve to show that the Veteran's back and/or left knee were injured in the course of private employment, thereby indicating that his disabilities were not causally related to active service or a service-connected disability.  Remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA examinations with respect to the issues on appeal were obtained in January 2006 (right knee), December 2007 (right knee), November 2009 (back and left knee), and June 2010 (right knee).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they include a review of the claims files, to include the Veteran's medical records, an examination of the Veteran, and an interview with the Veteran regarding his symptoms.  The reports of examination for the right knee disability contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  The November 2009 VA report of examination for the left knee and back disabilities contains sufficient rationale for the opinions proffered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria 

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).


Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Rating Knees 

Diagnostic Code (DC) 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.  

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is warranted for leg extension limited to 20 degrees.  A 40 percent evaluation is warranted for leg extension limited to 30 degrees.  A 50 percent evaluation is warranted for leg extension limited to 45 degrees.

If the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. VAOPGCPREC 9 - 2004 (Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  When X-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating Right Knee

As the Veteran's increased rating claim was received by VA on December 8, 2005, the rating period on appeal is from December 8, 2004, one year prior to the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2010).  Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability

The Veteran is service connected for degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee, evaluated as 30 percent disabling, effective from December 8, 2005.  

Private medical records from November 2005 reflect that it was difficult to engage the right knee in bending.  The Veteran was able to stand on the legs and upon attempting to initiate squatting, he could not approach the 90 degree parameter.  In a seated position, he was able to almost reach an 80 degree bend on the right knee.  Lateral movement of the knee was stable.  There was no patellar grind.  The examiner noted that it was difficult to move the knee from a straight position into any degree of bending whatsoever during the exam.  The Board finds that the Veteran's difficulty to bend the knee "whatsoever" was acute and transitory.  This is evidenced by the subsequent records, just two months later, noted below, which indicate both flexion and extension.

A January 2006 VA examination report reflects the Veteran complained of pain in the right knee which interferes with his daily activities.  He reported flare-ups weekly, which last for three hours, and are only relieved by rest.  The Veteran did not take medication for his right knee.  Upon clinical examination, it was noted that his gait was a right antalgic gait.  Range of motion of the knee flexion was 110/140 and 25/0.  It was noted that he had additional lost range of motion secondary to pain and stiffness after repetition. It was also noted that Lachman test and McMurray's test were a "little bit painful."  The collateral ligaments were stable on clinical test.  He had an additional loss of range of motion after repetition of 15 degrees flexion and 0 extension.  An addendum report reflects that extension is 25/0.  "It is active range of motion.  The Veteran could not do full extension secondary to pain."  It also notes "[h]e expressed painful extension on his face and asked to stop when I tried to assist.  This happened at 20 degrees."

A December 2007 VA examination report reflects the Veteran did not use a knee brace.  He reported intermittent pain that ranged in intensity from 0/10 and which was the highest of 3/10  in the last 90 days.  The frequency was once per week and the duration was until he stopped doing the aggravating activities.  He reported stiffness, weakness, and joint instability.  The right knee pain was increased by kneeling, squatting, stairs, standing, and walking.  He was ambulating without assistive device.  Upon clinical examination, it was noted that his gait was antalgic with decreased weight bearing of the left lower extremity, not the right.  It was noted that he could squat to the 30 percent position and return to standing position but that this was due to his left knee.  Active range of motion of the right knee was full extension at 0/0 without pain, flexion was 115/140 without pain.  Passive range of motion was the same as active.  Regarding DeLuca, because of a back condition, he could not repetitively flex his knee; therefore, the examination was limited.  There was a negative valgus stress test, negative McMurray, negative anterior and posterior drawer sign, and negative patellar compression test. 

The Veteran testified at the March 2009 Travel Board hearing that he takes pain medication for his back, and probably would not require pain medication for his knee alone.  He further testified that he does not wear a knee brace.  He stated that he has balance problems when walking but that his knee has never given out while walking.  (See Board hearing transcript, pages 14 and 15.)  The Veteran also testified that he has had physical therapy treatment.  The physical therapy records reflect that the Veteran was seen for back complaints, and left leg complaints. 

The June 2010 VA examination report reflects that the Veteran reported that he has intermittent right knee pain ranging from 0 out of 10 at rest, to 6 or 7 out of 10.  It occurs daily and is somewhat activity dependent.  The Veteran denied redness, heat, swelling, or locking.  He reported stiffness, weakness, and joint instability.  He was ambulatory without assistive device and did not use any type of bracing.  Upon clinical examination, it was noted that his gait was antalgic with decreased weight bearing on the right lower extremity.  The Veteran was able to walk heel to toe and squat 30 percent of the way and return to standing position.  Active range of motion of the right knee revealed full extension without pain.  Flexion was 105/140 with pain between 100 and 105 degrees.  With regard to DeLuca, there was no further decrease in range of motion for any reason.  There was a negative valgus stress test, negative McMurray, and negative anterior and posterior drawer sign.  He had full extension range of motion.

The Veteran's right knee disability is currently rated as 30 percent disabling under DC 5261.  A higher evaluation is not possible under DCs 5258, 5259, 5260, or 5263 and they, therefore, need not be discussed.  There is no evidence of nonunion of the tibia and fibula, and therefore, evaluation under DC 5262 is not warranted.  DC 5256 provides for a rating in excess of 30 percent if the Veteran has ankylosis of the knee.  The evidence of record is against a finding that the Veteran has ankylosis of the knee, even with consideration of DeLuca; thus, a rating under DC 5256 is not warranted.

Under DC 5261, a rating in excess of 30 percent is warranted if the Veteran has limitation of extension to 30 degrees or higher.  The clinical evidence of record reflects that the Veteran's extension was limited by pain to 20 degrees in January 2006, 0 degrees in December 2007, and 0 degrees with no pain in June 2010.  Thus, the clinical evidence of record does not reflect that the Veteran's right knee disability warrants a rating in excess of 30 percent. 

As noted above, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  The Board finds that the evidence noted above does not reflect a compensable loss of flexion at any time during the rating period on appeal. 

The Board also notes that the Veteran has contended that he has instability of the knee.  The Board finds that the clinical evidence is against any such finding.  As noted in the January 2006 VA examination report, the collateral ligaments were stable on clinical test.  The December 2007 VA examination report reflects the Veteran did not use a knee brace and there was a negative valgus stress test.  The June 2010 VA examination report reflects that there was a negative valgus stress test.  The Board also notes that the Veteran testified that he does not wear a knee brace and that he did not think that his knee has ever given out or collapsed while he was walking.  Thus, the Board finds that the evidence is against a finding that the Veteran has instability of the right knee, and a separate rating for instability is not warranted.

The overall evidence does not reveal a disability picture most nearly approximating an evaluation higher than 30 percent for any portion of the rating period on appeal, even with consideration of whether there was additional functional impairment due to DeLuca factors as noted by the VA examiners.  


Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An Extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2009). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  The rating criteria reasonably contemplate the Veteran's disability level and symptomatology as due to limitation of motion, and such limitation of motion includes consideration of pain, and other factors under DeLuca.  The Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.

In conclusion, the evidence of record is against a finding that the Veteran's service-connected right knee disability merits a rating in excess of 30 percent for any time during the rating period on appeal.  As the preponderance of the evidence is against the claim for a rating in excess of 30 percent, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection - Left Knee

The first element of a claim for service connection is that there must be evidence of a current disability.  A November 2009 VA examination report addendum reflects that the Veteran had "degenerative joint disease, degenerative arthritis of the left knee."  Therefore, the Board finds that the first element of service connection has been met.

The Veteran originally averred that his left knee disability is causally related to his service-connected right knee disability.  (See Travel Board hearing, transcript, page 17 and claim filed January 2006.)  Specifically, he contended that his right knee disability has caused an altered gait and difficulty bending, which has caused the left knee disability.  The second element for service connection on a secondary basis is evidence that the current disability was either caused by, or aggravated by, a service-connected disability. Harder v. Brown, 5 Vet. App. 183 (1993).  The Veteran has also averred, in his VA Form 9, that his left knee was injured in service.  The second element for service connection on a direct incurrence basis is an in-service injury.  The Board will discuss both contentions.   

The Veteran's STRs are negative for complaints of, or treatment for, the left knee.  The Board notes that the Veteran is competent to report knee pain; however, based on the evidence of record, as discussed below, the Board finds that the Veteran is less than credible with regard to an in-service left knee injury or continuity of symptomatology since service.  

There are extensive records regarding the Veteran's right knee, to include an April 1973 Medical Board report.  The record is negative for left knee pain or injury.  The Veteran was granted service connection for a right knee disability in May 1973.  The Board finds that if the Veteran had pain of the left knee, it would have been reasonable for him to have filed a claim for it at the time he filed a claim for his right knee disability.  

The earliest clinical evidence of a left knee disability is a July 1975 VA examination report of the right knee, which also reflects that the Veteran reported that he had had a surgery on his left knee since he left the service and notes "apparently had a problem with the medial meniscus of the left knee joint and this was removed".  The report is negative for any mention that the Veteran's left knee was related to active service or his right knee disability.  

A 1988 chiropractor clinic record reflects that the Veteran reported that he had had left knee surgery, but did not provide a date.  An October 1989 VA examination report reflects that the Veteran reported pain in his right knee ever since 1972.  The report is negative for complaints of left knee pain.  Again, the Board finds that if the Veteran had had left knee pain since service, it would have been reasonable for him to have reported it when he was examined for back and right knee pain.  An October 1989 radiology consultation request/report reflects no abnormality of the left knee. 

A May 1990 private medical record reflects that the Veteran had underwent bilateral knee astronomies "years ago" and had "apparently had his left meniscus removed.  He has a healed left medial arthrotomy.  This past March he slipped and fell on the ice and since then has had persistent knee swelling and aching pain."  The Veteran had a left knee arthroscopy with debridement and removal of loose osteochondral body.  The report is entirely negative for complaints of pain since service.  

A May 1990 private medical report reflects that the Veteran had previously had apparent removal of meniscus 20 years earlier.  It further notes that his "left knee has become symptomatic since he slipped and fell on the ice this past March 8." (emphasis added).  

The Veteran filed a claim for a left knee disability in March 1991.  At that time, he stated that he was service-connected for his right knee and "am now having problems with my left knee which I feel is a adjunct condition".  At that time, he did not make any mention of having had left knee pain or injury in service.  To the contrary he indicated that his left knee pain was recent as he believed it was due to his right knee.  

A January 2006 VA examination report reflects that the Veteran reported that he had left knee surgery in 1990.  There is no mention of a prior left knee surgery.

A December 2007 VA examination report reflects that the Veteran reported that he injured his left knee when he was "just playing around".  He could not recall any more details other than he was "just messing around" after service and injured his left knee which resulted in surgery.  He also reported that he was currently on worker's compensation for his left knee.

Thus, the clinical evidence of record is against a finding that the Veteran had a left knee injury in service.  The Board finds that the Veteran is less than credible with regard to any such injury, based on the evidence noted above, to include his report that he injured his knee after service while "messing around."

With regard to whether the Veteran's left knee disability is causally related to the Veteran's service-connected right knee disability, the Board finds that the evidence of record is against such a finding. 

The claims file includes both private and VA medical opinions with regard to the etiology of the Veteran's left knee disability.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001).

Private correspondence by J.W., D.C., dated in November 2007, reflects that the Veteran was treated by a chiropractor for back, hip, knee, ankle, and foot pain on his left side.  J.W. stated this it is "my medical opinion that [the Veteran's] condition is due to the knee injury he sustained while in Basic Training."  J.W. noted that the Veteran's right knee injury in service caused permanent damage and forces an altered gait which increases stress in the left low back and causes radiating pain.  

A December 2007 VA examination report reflects that the Veteran had a "separate injury to the left knee after he got out of the service.  He cannot tell me anything more than the fact that he was just messing around and injured the left knee and this resulted in left knee surgery and he was in some hospital, he does not know when or where, but he thinks it was up on Fargo sometime some place and does not have medical records but has a scar to prove that he has had a left knee injury."  The report further reflects "he is on a workman's compensation claim for his low back and his left knee at this time."  The examiner opined "it is my medical opinion the back and the left knee are not related to his right knee condition, but two separate injuries."  The examiner's opinion was not based on a review of the Veteran's claims file, but on the Veteran's reported history. 

A November 2009 VA examination report reflects the opinion of the same examiner as the December 2007 VA opinion.  At the time of the November 2009 opinion, the examiner had reviewed the entire claims file, to include her prior opinion, x-ray records, STRs, and private medical records.  The examiner considered the Veteran's antalgic gait.  She opined that it was her medical opinion that the Veteran's left knee disability was not due to or caused by, or the result of the Veteran's military service, nor was it secondary to his service-connected right knee condition.  

The Board finds that the November 2009 VA opinion has more probative value than the opinion of J.W., the chiropractor.  Although J.W. provides a rationale for his opinion, the correspondence does not reflect that he was fully aware of the clinical facts regarding the Veteran's left knee.  There is no evidence that he was aware that the Veteran had reported a left knee surgery prior to 1975, or that he had left knee surgery in 1990.  Furthermore there is no evidence that he was aware that the Veteran reported that he had injured his left knee while "messing around" or that he reported that he had injured it after slipping on ice.  The May 1990 report clearly reflects that the Veteran's left knee became symptomatic after he slipped on ice and fell.  The Board finds that J.W.'s opinion is not as probative as the November 2009 VA opinion because it does not reflect that the chiropractor was knowledgeable about the Veteran's medical history with regard to the left knee.  In contrast, the November 2009 VA opinion indicates that the examiner had a more extensive knowledge of the Veteran's past medical history with regard to the left knee.

There is no competent clinical evidence of record that the Veteran's left knee disability is causally related to active service.  Thus, the Veteran's claim for service connection on a direct incurrence basis is denied.  The more probative clinical evidence of record is against a finding that the Veteran's left knee is causally related to his right knee disability.  Thus, the Veteran's claim for service connection on a secondary basis is denied.

The Veteran may sincerely believe that his left knee disability is due to, or aggravated by, service or his service-connected right knee disability; however, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion in this regard.  The Board also finds that a lay person is not competent to provide an etiology opinion as to degenerative joint disease.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence of record is against a finding that the Veteran's left knee disability is causally related to active service, or to any service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection - Low Back

The first element of a claim for service connection is that there must be evidence of a current disability.  A November 2009 VA examination report addendum reflects that the Veteran had "degenerative joint disease, degenerative disk disease, lumbar spine."  Therefore, the Board finds that the first element of service connection has been met.

The Veteran avers that his back disability is causally related to his service-connected right knee disability.  (See July 1989 statement, January 2006 claim statement, November 2006 notice of disagreement, and Travel Board hearing, transcript, page 17.)  Specifically, he contends that his service-connected right knee disability has caused an altered gait and difficulty bending, which has caused his low back disability.  

The second element for service connection on a secondary basis is evidence that the current disability was either caused by, or aggravated by, a service-connected disability. Harder v. Brown, 5 Vet. App. 183 (1993).  

A September 1988 chiropractic clinic record reflects that the Veteran reported that he suffered from backaches.  The date the symptoms arose was "six to 10 months ago".  The Veteran indicated, at that time, that he had never had the same or similar condition.  Thus, the evidence reflects that the Veteran first experienced back complaints in approximately 1988.  The report is negative for any causal relationship between the Veteran's right knee and back.

A March 1989 "change of condition report" reflects that the Veteran injured his back on March 6, 1989 and 3:40 pm when he was at home and was picking something (the dialer) off the floor.  The report is negative for any causal relationship between the Veteran's right knee and back.

A May 1989 private medical record reflects the Veteran had a diagnosis of lumbosacral sprain/strain and had pain in the last 6 to 10 months.  It was noted that the Veteran was performing a different job and it would be less stressful on his back.  The report is negative for any causal relationship between the Veteran's right knee and back.

An October 1989 VA examination report reflects that the Veteran reported that he "injured his back "about a year ago from lifting.  The back problem is secondary to his knee problem.  At times, he has terrible pain the right knee, but he takes Excedrin for pain."  It is unclear if the Veteran was reporting that his back pain was due to his knee pain or that his back pain was less severe than his knee pain.

A February 2004 private radiology report reflects that the Veteran had moderate degenerative changes involving the L4-L5 and L5-S1, slightly worse at L5-S1.

A January 2006 VA examination report reflects that the Veteran reported that he had been given some pain medication approximately one year ago along with some muscle relaxers after he twisted his back.  He reported back pain which is frequently higher after working all day or if he has to get down on his hands and knees to work in his job as a communications technician.  

The claims file includes both private and VA medical opinions with regard to the etiology of the Veteran's back disability.  As noted above, the probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  

Private correspondence by J.W., D.C., dated in November 2007, reflects that the Veteran was treated by a chiropractor for back, hip, knee, ankle, and foot pain on his left side.  J.W. stated this it is "my medical opinion that [the Veteran's] condition is due to the knee injury he sustained while in Basic Training."  J.W. noted that the Veteran's right knee injury in service caused permanent damage and forces an altered gait which increases stress in the left low back and causes radiating pain.  

A December 2007 VA examination report reflects that the Veteran reported he was on workman's compensation for his low back and left knee.  It was noted that his gait was antalgic with decreased weight bearing on the left lower extremity not right.  The examiner opined that the Veteran's back disability was not related to his right knee disability.

A November 2009 VA examination report reflects the opinion of the same examiner as the December 2007 VA opinion.  At the time of the November 2009 opinion, the examiner had reviewed the entire claims file, to include her prior opinion, x-ray records, STRs, and private medical records.  The examiner considered the Veteran's antalgic gait.  She opined that it was her medical opinion that the Veteran's back disability was not due to or caused by, or the result of the Veteran's military service, nor was it secondary to his service-connected right knee condition.  The examiner noted that it was her opinion that the Veteran's multilevel distribution of his degenerative changes is more consistent with a general degenerative process, not due to an injury.  

The Board finds that the November 2009 VA opinion has more probative value than the opinion of J.W., the chiropractor.  Although J.W. provides a rationale for his opinion, the correspondence does not reflect that he was fully aware of the clinical facts regarding the Veteran's back.  There is no evidence that he was aware that the Veteran had reported a back injury from picking something off the floor in 1989, that he had twisted his back in approximately 2005, or that he was on workman's compensation for his back.  The Board finds that J.W.'s opinion is not as probative as the November 2009 VA opinion because it does not reflect that the chiropractor was knowledgeable about the Veteran's medical history with regard to his back.  In contrast, the November 2009 VA opinion indicates that the examiner had a more extensive knowledge of the Veteran's past medical history with regard to his back.

Finally, the Board notes that the Veteran has consistently averred that his back disability is causally related to his right knee disability.  The Board is not bound to discuss a theory of entitlement to service connection on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  However, the Board notes that even if the Veteran's back disability was to be considered on a direct incurrence basis, service connection would not be warranted.  The Veteran's STRs are negative for complaints of, or treatment for, the Veteran's back.  The earliest clinical evidence of back complaints is in 1988, approximately 15 years after separation from service, and notes symptoms of less than one year in duration.  The report is negative for any mention that the Veteran's back was related to active service or his right knee disability.  There is no competent credible evidence of any kind that the Veteran's back disability is causally related to active service on a direct incurrence basis.

As there is no evidence of record that the Veteran's back disability is causally related to active service, and as the more probative clinical evidence of record is against a finding that the Veteran's back disability is causally related to his right knee disability, service connection is not warranted on a direct or secondary basis.   

The Veteran may sincerely believe that his back disability is due to, or aggravated by, service or his service-connected right knee disability; however, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion in this regard.  The Board also finds that a lay person is not competent to provide an etiology opinion as to degenerative disc disease/degenerative joint disease.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to an increased evaluation for service-connected degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee, currently evaluated as 30 percent disabling, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee, is denied.

Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative changes, status post osteochondral fracture, lateral femoral condyle with arthralgia of the right knee, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


